DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 4-9 and 26-27 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 4-6 and 9, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the first conductive layer further covers side walls and bottom surfaces of the one or more first trenches and side walls and bottom surfaces of the one or more second trenches, and the second conductive layer further faces the side walls and the bottom surfaces of the one or more first trenches and the side walls and the bottom surfaces of the one or more second trenches, with the first conductive layer interposed therebetween.
In regards to claim 7 and 26, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the one or more first trenches are a plurality of first trenches, one or more portions of the substrate each sandwiched between two adjacent ones of the plurality of first trenches are provided with one or more second through holes connecting one of the two adjacent first trenches to the other, the first conductive layer further covers side walls of the one or more second through holes, and the second conductive layer further faces the side walls of the one or more second through holes with the first conductive layer interposed therebetween.
In regards to claim 8 and 27, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the one or more second trenches are a plurality of second trenches, one or more portions of the substrate each sandwiched between two adjacent ones of the plurality of second trenches are provided with one or more third through holes connecting one of the two adjacent second trenches to the other, the first conductive layer further covers side walls of the one or more third through holes, and the second conductive layer further faces the side walls of the one or more third through holes with the first conductive layer interposed therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848        

/David M Sinclair/Primary Examiner, Art Unit 2848